FILED
                            NOT FOR PUBLICATION                                 AUG 22 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50200

               Plaintiff-Appellee,               D.C. No. 2:13-cr-00564-MWF

 v.
                                                 MEMORANDUM*
DANIEL PARK, a.k.a. Dane Hamilton,

               Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Daniel Park appeals from the district court’s judgment and challenges the

87-month sentence imposed following his guilty-plea conviction for possession

with intent to distribute oxycodone, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967), Park’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Park the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Park waived the right to appeal five specified issues related to his sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to any sentencing issue outside

the scope of the appeal waiver. We therefore affirm as to those issues. We dismiss

the remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    14-50200